Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 and 7/22/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (U.S. Patent Application Publication No. 2010/0257102). 	With respect to claim 1, Perlman discloses a method comprising: 
 	receiving, by a directory server computer, an indication from a user that a resource provider is trusted, wherein the directory server computer is programmed to provide a first level of authentication; storing, by the directory server computer in a database, data representing the indication from the user that the resource provider is trusted; receiving, by the directory server computer, an authentication request message from the user conducting an (e.g. Perlman, paragraphs 0032-0034, “A payer is an entity that engages in a value transfer, such as an individual or a small business.  The payer participates in a transaction with a payee, usually by purchasing a good or service from the payee…(0032); “A payee is a second entity that engages in a value transfer…”(0033); Fig. 2, paragraph 0037, “…); paragraph  0042, “Determinations may be made 404 as to whether the payer has previously registered with the micropayment processing system and whether the payee is a Trusted Merchant…A payer may further be required to select a payee from a list of payees that have been qualified as Trusted Merchants in order for the payee to be a Trusted Merchant”) and
 in response to determining, providing, by the directory server computer, a second level of authentication to the user before the user is allowed to complete the interaction wherein the second level of authentication is lower than the first level of authentication (Perlman, paragraph 0037, “The payer may initiate processing of the micropayment transaction by submitting 210 an identifier…the payer 105 may be directed to the system to provide 215 a password to authorized payment to the payee…”; paragraph 0049, “…a payer may be required to provide a password again if, for example, a payer does not make a purchase within a pre-defined time period of a previous purchase…”) . 
Perlman does not explicitly mention wherein the second level of authentication is lower than the first level of authentication.  However, providing authentication lower than the first level of authentication would have been obvious as a matter of design choice. 


sending, by the directory server computer to the resource provider; receiving, by a processing computer, an authorization request message for the interaction, the authorization request message, validating, by the processing computer and sending, by the processing computer, the authorization request message to an authorizing entity computer. 
However, Perlman does not explicitly mention the Trusted Merchant include a trusted marker .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a trusted marker as an indication of a Trusted Merchant as a matter of design choice.
 	With respect to claim 3, Perlman discloses the method of claim 1, wherein the resource provider stores an account identifier for an account of the user (e.g. Perlman, paragraph 0007).  	With respect to claim 4, Perlman discloses the method of claim 3, wherein the interaction is a stored credential transaction (e.g. Perlman, paragraph 0007).  	With respect to claim 5, Perlman discloses the method of claim 1, wherein the second level of authentication is no authentication (e.g. Perlman, paragraph 0049).  	With respect to claim 6, Perlman discloses the method of claim 1, wherein the first level of authentication includes initiating an authentication process which asks the user for a 
With respect to claims 11-20, the claim are similar to claims 1-10.  Therefore, claims 11-20 are rejected based on the similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/Primary Examiner, Art Unit 2434